SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is modified to provide that the dismissal of the complaint is without prejudice and that plaintiff may file an amended complaint within 20 days after the issuance of the mandate herein or by such other date as the district court shall set; and as modified, the judgment is affirmed.